Citation Nr: 0708479	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  95-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary 
disorder claimed as due to in-service asbestos exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from September 1942 to 
July 1946.  He also had a dishonorable period of service from 
August 1946 to August 1947.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1995 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
that, in part, denied the appellant's claim of entitlement to 
service connection for emphysema.

The appellant then appealed that denial of service 
connection.  The Board denied the appellant's claim in a 
decision dated September 6, 2000.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In March 
2001, an Order of the Court vacated the Board's decision.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

In October 2003, the Board remanded the case to the RO for 
additional development as per the Order of the Court.  The 
Board again remanded the case in October 2005.  The RO has 
now returned the case to the Board for appellate review.

The Board notes that the appellant had two other service 
connection claims that were denied by the Board in October 
2005, and appealed to the Court.  An October 2006 Order of 
the Court dismissed those claims for service connection for a 
gastrointestinal disorder and a skin disorder for failure to 
prosecute (namely, failure to file a brief as directed by the 
Court).  Therefore, the matter on appeal is as listed on the 
title sheet.

In October 2003, the appellant's case was advanced on the 
docket based on a finding of good cause, namely the advanced 
age of the appellant.  See 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  The appellant is not currently diagnosed with asbestosis.

2.  The appellant's current respiratory and pulmonary 
pathology is not attributable to his active military service.


CONCLUSION OF LAW

The appellant does not have any asbestosis or any other 
respiratory disorder or pulmonary disorder that is the result 
of disease or injury incurred in or aggravated by active 
military service, and the criteria for the establishment of 
service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board has considered the entirety of the record before it 
in finding that, in documents such as RO letters, rating 
decisions, Statement of the Case (SOC), Supplemental 
Statements of the Case (SSOCs), Board remands and Appellee's 
Motions for Remand, VA informed the veteran of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In those documents, the RO informed the appellant about what 
was needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed, as 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification that suggests the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant was afforded VA 
medical examinations.  Private and VA medical records were 
obtained and associated with the claims file.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claim for service connection, and to respond to VA notices, 
and he has submitted correspondence in response to said 
notices.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done- 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the content requirements of 
proper notice has been met, any error in not providing a 
single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit pertinent 
evidence, but he has failed to do so.  Here, as in the Wells 
case, the record in its whole, after due notification, 
advisement, and assistance to the appellant, does not contain 
competent evidence to suggest that the appellant's 
pulmonary/respiratory pathology is due to his active military 
service on any basis.  Accordingly, it is appropriate to 
adjudicate this claim at this time without further 
development.  38 U.S.C.A. § 5103A(d); cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also indicates that the appellant was provided 
with copies of all communications and adjudications, 
including all pertinent RO rating decisions, the SOC and 
SSOC's.  In particular, although the Board's September 2000 
denial of the claim has been vacated and has no legal 
efficacy, it remains a matter of record.  The Board notes 
that in that document, the veteran was advised that a claim 
which was well grounded under the then-prevailing law would 
include (1) evidence of an injury in military service or a 
disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  These are the essential elements of a 
successful claim of service connection, post the Veterans 
Claims Assistance Act (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); Pond v. West, 12 Vet. App. 
341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Thus, then and throughout these proceedings, the veteran was 
afforded numerous advisements as to what evidence would 
substantiate his claim; and was provided opportunities to 
submit such evidence.  He has therefore had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim for service connection.  Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this appeal 
as to the claim adjudicated on the merits.  Given the 
development undertaken by the RO, the record is ready for 
appellate review of the claim on appeal.  Proceeding with the 
claim in its current procedural posture would not therefore 
inure to the appellant's prejudice.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information.  
Furthermore, because the appellant's claim for service 
connection is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of the claim.

The Merits of the Claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for a chronic disease such 
as arthritis if it becomes compensably manifest within one 
year of service discharge.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he has incurred 
pulmonary/respiratory pathology as a result of exposure to 
asbestos in service.  He has reported that he was exposed to 
a yellowish substance that he thinks was asbestos while 
working at an ammunition depot in Vallejo, California, during 
active service.  The appellant has stated that the ammunition 
depot at which he worked had no windows or ventilation and 
that, while performing his job at that site, he would be 
coated with the yellowish substance he believes was asbestos.  
He maintains that his chronic obstructive pulmonary disease 
(COPD), emphysema and adenocarcinoma of the lung are causally 
related to his active service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including bronchiectasis, may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical record reveals no 
diagnosis of, or treatment for, any chronic respiratory 
disorder, including emphysema, COPD and lung cancer, at any 
time during service.  While the appellant, in December 1943, 
did report a history of asthma as a child, no diagnosis of 
asthma was rendered.  The appellant's respiratory system was 
assessed as normal during examinations conducted in September 
1942, July 1946, and August 1947.  Chest x-rays were negative 
for abnormal findings.

Private medical records, dated between 1976 and 1987, 
indicate that the appellant had complained of a productive 
cough and that he had been diagnosed with acute bronchitis in 
March 1979.  A chest x-ray, taken in May 1987, revealed no 
evidence of acute or active pulmonary disease.  Records from 
a private hospital, dated between November 1972 and October 
1991, do not include any notations regarding chronic 
respiratory or pulmonary disease.

A VA medical record dated in January 1995 contained clinical 
impressions of asthma, COPD from smoking and bronchitis.  VA 
medical records dated between 1992 and 2005 do not include 
any medical opinion that indicates an etiologic link between 
the appellant's current pathology and service.  That current 
pathology now includes a diagnosis of adenocarcinoma of the 
lung as reflected by an October 2005 VA hospital discharge 
summary.  This record also indicated that the appellant had a 
50-pack-year smoking history.

The appellant underwent a VA medical examination in November 
1994; he reported a history of asthma as a youngster.  The 
appellant also reported a history of exposure to chemicals in 
service, but said that he did not know whether he had been 
exposed to asbestos.  The examiner rendered a diagnosis of 
COPD, moderate to severe.  The VA medical examination 
conducted in April 1997 confirmed the diagnosis of COPD.  The 
appellant underwent another VA medical examination in March 
2000; the examiner reviewed the appellant's claims file and 
medical records.  The examiner noted that there had been no 
asthmatic problems reported during the appellant's adult 
life.  The examiner again confirmed the presence of a chronic 
obstructive airways disease, and clarified that the 
appellant's history included not only the claimed exposure to 
a "yellowish dust" during service, but subsequent exposure to 
dust and "other possible materials" after leaving active 
military service, with, however, no "specific [evidence of] 
exposure to asbestos."  In a May 2000 addendum, the examiner 
stated that the appellant's diagnoses were bronchial asthma 
and bronchitis due to cigarettes, leading to emphysema.  The 
examiner also noted that the claimed "dust exposure [was] 
questionable."

More recently, the appellant underwent a VA medical 
examination in June 2005; the examiner reviewed the 
appellant's claims file and medical records.  The examiner 
stated that no CT scan or other imaging study of record 
showed any evidence of asbestos exposure.  The examiner also 
stated that the appellant's lung cancer was not related to 
his military service.  

Turning to the claim for service connection for lung disease 
due to asbestos, the post-service medical evidence of record 
does not show any evidence of any post-service diagnosis or 
treatment for asbestosis.  While the appellant has indicated 
during various VA medical examinations that he had been 
exposed to asbestos in the form of a yellowish substance 
while working at an ammunition depot in Vallejo, California, 
no examining or treating physician has concluded that the 
appellant has asbestosis.  There is no clinical or 
radiographic diagnosis of asbestosis of record.  In the 
absence of proof of a current disease or injury, a grant of 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current asbestosis, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
asbestosis.

The appellant also contends that he was exposed to various 
chemicals/substances during the course of his active military 
service which caused respiratory/pulmonary disease.  However, 
there is no record of any exposure to any such substances as 
alleged - the first prong of a successful claim of service 
connection - and the claim fails on this basis.  
Unfortunately, the appellant's statement of exposure due to 
his working in a non-ventilated ammunitions depot, standing 
alone, is not sufficient evidence of in-service exposure.  
See Nolen v. West, 12 Vet. App. 347 (1999).  Furthermore, 
there is no reasonable doubt emanating from the mere 
assertion of the appellant.  For the Board to conclude that 
the appellant was so exposed, as evidenced by the mere 
surmise of the appellant many years after service, would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Apart from the issue of whether the appellant was so exposed 
during military service, there is no competent medical 
evidence suggesting a connection between the veteran's 
claimed respiratory/pulmonary disease and any incident of his 
military service.  The service separation examination is 
negative for a diagnosis of any respiratory or pulmonary 
pathology.  There is no medical opinion of record 
etiologically relating the veteran's current pathology to any 
in-service occurrence or event.  


The record indicates the appellant has been diagnosed with 
emphysema, chronic obstructive pulmonary disease and 
adenocarcinoma of the lung.  However, not one of these 
conditions was demonstrated until years after the veteran's 
separation from service.  In fact, the appellant himself has 
reported that he was initially diagnosed with emphysema in 
1990 - more than forty years after his discharge from 
service.  

The record does not indicate that the appellant was exposed 
to any toxins while in service; he is not shown to have 
asbestosis or any service-related pulmonary disorder, and 
there is no evidence to show that the appellant is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and etiology of 
diseases.  Consequently, their statements do not constitute 
competent medical evidence for the purposes of showing the 
existence of a nexus between current respiratory or pulmonary 
disease and the appellant's military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's various 
respiratory/pulmonary disorders are not related to service or 
to any incident of service, including any claimed exposure to 
asbestos or chemicals or toxic substances.  While it is 
apparent that the appellant has COPD and lung cancer, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin of any such condition and the veteran's military 
service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is the service connection claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).






ORDER

Service connection for a disorder of the 
respiratory/pulmonary system, to include as due to claimed 
in-service asbestos exposure, is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


